DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bucks (U.S. Patent No. 7,178,440) in view of Holcomb (U.S. Patent No. 6,244,150) in view of Nordberg (U.S. Patent No. 3,516,312).
Regarding Claim 1 Bucks teaches a knife holder (54) of a rotatable cutting wheel for cutting slices from products advanced toward the cutting wheel in a feed direction (Figure 5), the knife holder having a truncated triangular shape that defines wider and narrower ends of the knife holder (Figures 4-6), oppositely-disposed leading (59) and trailing edges (66) between the wider and narrower ends, and a first surface (64) adapted to face products advancing toward the cutting wheel in the feed direction (Figures 4-6).
Buck’s second side does not have a recessed section. Examiner takes Official Notice that it is old and well known for food cutters to have a recessed section facing the workpiece. An example of this is Holcomb, who shows in Figure 2 a uniform-depth recessed section facing the remaining food workpiece.  A second example is Nordberg,  who shows in Figure 5 a uniform-depth recessed section parallel to a first surface facing the remaining food workpiece to reduce food product buildup (Col. 4, Lines 20-22).  Additional examples can be provided if challenged, as this is a common feature.  The purpose of this recessed surface is to prevent unwanted friction with the remaining food workpiece.
It would have been obvious to one of ordinary skill to have modified Buck by providing a uniform depth recessed section on his blade holder, as is well known and taught by Holcomb, Nordberg and others, in order to reduce the friction between the blade holder and the remaining food workpiece.
In regards to the “machining” step, Examiner notes that the term “machining” encompasses anything made by a machine, and is not limited to milling tools.  It has within it’s scope casting, bending, forging and any other machine, powered or not, that could make a tool of this shape.  Since the likes of Bucks, Holcomb and Nordberg are intrinsically made by a machine of some sort, it is considered intrinsic that any recess on Bucks, as modified, was “machined”.
Regarding claim 2, the modified device of Bucks provides wherein the machining of the first surface of the knife holder forms the first recessed planar surface to intersect the trailing edge.  Holcomb and Nordberg show this feature.
Regarding claim 3, the modified device of Bucks provides wherein the machining of the first surface of the knife holder forms the first surface and the first recessed planar surface to be parallel to each other. Holcomb and Nordberg show this feature.
Regarding claim 4, the modified device of Bucks provides wherein the machining of the first surface of the knife holder forms the registration surface to be short of the leading edge such that an adjacent portion of the first surface is present along the leading edge and is between the registration surface and the leading edge, the registration surface is recessed relative to the adjacent portion of the first surface and defines a step there between, and a portion of the step is between the registration surface and the adjacent portion of the first surface along the leading edge.  Holcomb and Nordberg show this feature.

Allowable Subject Matter
Claims 5-6 and 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the method of manufacturing a knife holder of claims 5 and 13 including;
 “wherein the machining of the first surface of the knife holder forms the first surface, the first recessed planar surface, and the second recessed planar surface to be parallel to each other” of claim 5;
“wherein the machining of the first surface of the knife holder forms the first surface, the first recessed planar surfaces to have different but uniform depths relative to the first surface of the knife holder” of claim 13.

A review of the closest prior art supports the above as explained in the following reference(s); Bucks (U.S. Patent No. 7,721,637), Holcomb (U.S. Patent No. 6,244,150) and Nordberg (U.S. Patent No. 3,516,312).
- Bucks teaches a knife holder (148’) of a rotatable cutting wheel for cutting slices from products advanced toward the cutting wheel in a feed direction (Figure 22), the knife holder having a truncated triangular shape that defines wider and narrower ends of the knife holder (Figures 22 and 25), oppositely-disposed leading (188) and trailing edges (162) between the wider and narrower ends, and a first surface (170) adapted to face products advancing toward the cutting wheel in the feed direction (Figures 4, 5 and 7).
Buck’s second side does not have a recessed section. Examiner provides it is known for food cutters to have a recessed section facing the workpiece.  A first example of this is Holcomb, who shows in Figure 2 a uniform-depth recessed section facing the remaining food workpiece.  A second example is Nordberg, who shows in the cover Figure 5 a uniform depth recessed section parallel to a first surface facing the remaining food workpiece.
- However, Bucks does not provide evidence “wherein the machining of the first surface of the knife holder forms the first surface, the first recessed planar surface, and the second recessed planar surface to be parallel to each other” of claims 5 and 13.

Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claims 5 and 13.
Claims 6, 8-12 and 14-16 are allowed as they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has provided Nordberg above (Figure 5) to show to newly provided limitations of recessed surfaces that are parallel at a uniform depth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD CROSBY JR/   08/05/2022
Examiner, Art Unit 3724

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724